DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-13) in the reply filed on 11/14/22 is acknowledged.  The traversal is on the ground(s) that a serious search burden is not present.  This is not found persuasive because Inventions II and III do not include any claims directed to the hitch lock that is the main focus of Invention I.  Further, hitches/hitch locks can be found on devices other than aerators so the search required for Invention I will not necessarily focus on aerators and is a completely different search than is required for the majority of the search for Inventions II and III.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Curtis (6,209,231) in view of FIorini (7,543,842).

Regarding claim 1, Curtis discloses an apparatus comprising, in combination:
A receiver (40) extending in a longitudinal direction
A front member (200) extending from the receiver generally perpendicular to the longitudinal direction and having a lower portion
A hitch (215) configured to be slideably received in the receiver (40)
A lock (220) pivotably mounted relative to the hitch between a locked position and an unlocked position, with the lock including a slot (225) configured to receive the front member (200) lower portion (Figure 4)
With the lower portion of the front plate located in the slot in the locked position and with the lower portion located outside the slot in the unlocked position

While Curtis discloses the invention as described above, it discloses a tubular member instead of a front plate with a lower edge.  Like Curtis, Fiorini discloses a hitch member with a pivoting lock member (63).  Unlike Curtis, Fioriini discloses that the pivoting lock member can engage an edge portion of a plate member instead of a round rod element.  It would have been obvious to one having ordinary skill in the art at the time the invention as made to utilize a plate member in place of a rod member, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claims 2 and 3, the combination discloses that the lock includes first and second side plates (220, 220’) located on opposite sides of the longitudinal direction of the hitch, with the first and second side plates pivotably mounted relative to the hitch about an axis, with the slot located in the first side plate and the second side plate.

Regarding claim 4, the combination discloses means (221) for moving the lock from the unlocked position to the locked position.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Curtis (6,209,231) in view of FIorini (7,543,842) as applied to claim 1 above and further in view of Wilken et al. (2011/0079659).

Regarding claim 12, the combination of Curtis and Florini discloses the invention as described above, but fails to disclose that the hitch can include a sprayer mechanism mounted thereto.  Like the combination, Wilken et al. discloses a hitch for mounting to a vehicle.  Unlike the combination, Wilken discloses a sprayer unit including a tank (24), pump (130), motor (pgph 0011), valves (50), nozzles (150) and wand (pgph 0037) can be associated with the attachment that utilizes the hitch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a sprayer unit on the hitch of the combination as taught by Wilken et al. as it would be combining prior art elements according to known techniques to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

The combination fails to specifically disclose a switch associated with the electric motor to control the motor, however, Wilken discloses that any known way to supply power from the vehicle or motor to the sprayer can be used.  Since switches associated with motors to turn on and off power are known in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a switch to operate the motor/sprayer.

Allowable Subject Matter
Claims 5-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671